Title: To Benjamin Franklin from ———, 1754
From: ——
To: Franklin, Benjamin


This letter, undated, unsigned, and in an unidentified hand, survives among Franklin’s papers. Internal evidence indicates that it was written by someone in the colonies and at about the middle of the eighteenth century. Because the problem of colonial union was being so actively discussed in 1754, it is tentatively assigned to that year.
 
Dear Sir
[1754?]
According to your request &c. of all the Schems for uniteing the Strenth of the Colonies which have hitherto appeared, no one in my humble opinion, seems more reasonable, or, that woud more effectually answer all intents and purposes than that of Mr. Davenants published in the year 1698. This Gentleman tells us, that he has seen a Scheme for the general Government of the Northern Colonies, which seems contrived with very good Judgement, upon which account, he says, he thought it not unreasonable to offer the heads of it to the public consideration.
1. That the Colonies may be authorised to meet once a year, or oftner if need require, by their stated and appointed Deputies, and resolve on such measures, as shall be most adviseable at any time to take, for their public tranquility and safty.

2. That in order to it Two persons well qualified for their understanding, sobriety, and substance, be appointed by such province, as their Representatives, or Deputies, which in the whole will make the Congress twinty (now 26) persons.
3dly. That the Kings Commissioner for that purpose especially to be appointed, shoud have the Chair and preside in the said Congress.
4thly. That they shoud meet as near as conveniently may be, to the most Central Colony, for the ease of the Deputies.
5thly. Since that in all probability may be Newyork, both because it is near the Center of the Colonies, And for that it is the Chief Frontier, and the Governor in the Kings Nomination: That the Gov. be the Kings High Commissioner during the session, after the manner of Scotland. (Formerly)
6thly. That their business shoud be to hear and adjust all matters of complaint, or difference between Province and Province &c. as first to consider of ways and means to support the union, and Safty of these Provinces against their Common Enemies. In which Congress the Quotas of men, and charges will be much easier and more equally allotted and proportioned than it is possible for any other establishment to do. For the Provinces knowing their own condition, and one anothers can debate that Matter with more freedom, and Satisfaction, and better adjust, and ballance their affairs in all respects, for their common Safty.
7. That in times of war the Kings High Commissioner shoud be General, or Commander in chief of the several Quota’s upon service against the Common Enemy. (And I will beg leave to add that all proceedings ought to be laid before the Parlament only.)

This Constitution has some resemblance with the Court of the Amphictiones which was a kind of Council, where the General affairs of Greece were debated, which if they had preserv’d in its original purity, and to the first design of it that Country had not been so easie a conquest to the Romans. And it is submitted to better Judgements, whether it woud not Greatly tend to the wellfare and Safty of these Colonies, That Laws not contrary to the Law of England ennacted in such an assembly, shoud remain in force till altered by the Parliment of Gt. Britain, without doubt it woud be a great incitement, to their industry, and render them more pertinacious in their deffence upon any invasion that might happen, to find themselves a free people, and governed by Constitutions of their own makeing, and this seems the more necessary because heretofore, many good Laws have been abrogated in England, upon the false and corrupt Sugestions of Interrested persons. Besides nothing can be more precarious to a people, than Levity in makeing and Rescinding Laws.
Had a proper attention been Given to above, at that time, and the several colonies properly employd, according to their situation, circumstances, and the nature of their productions That is to say—Newfound Land and Nova Scotia, in that of the Fishery, whaling no[t] excepted.
Massachusets, Rhodeisland, and Connecticut in collecting ship timber, Bark and building.
Newyork in the manufacture of Hemp, potash, Salt petre, or even Gunpowder, and ship timber Bark &c.
Newjersey’s which is one continued body of iorn oar in the iorn Manufactury, and ship timber &c.
Pensilvania is chiefly a bread colony but capable of affording most of the other Articles.
Maryland and Virginia to continue in that of the Tobacco trade.
The two Carolinas, in pitch, Tar, Turpentine, Indigo, Silk and Rice.
Georgia, intirely in that of Silk and Indigo.
Had the several Colonies, I say, at that time been thus directed, with proper encouragement, what an advantageous figure woud they have made at this day both for themselves, and their mother Country, but I hope it is not yet too late.
That the high price of labour is owing to the want of hands here, is a General mistake. It is really for want of employment. A labourer who can hardly find employment three days in the week, which is Generally their case, must charge for the four days he is like to live idle for want of employment, or starve. The thoughts indeed of a long winter, to a labourer, who perhaps may not meet with one weeks employment during the whole Season, is not a litle shocking. Whereas by a certain employment during the whole year round he can afford to work for one half of the present wages and will find his account more, at the years end. Besides a full exertion of those manufactories will by the constant returns made reduce the price of that important article of clothing, and at the same time enable the Farmer to purchase those very articles, cheaper and better than he can possibly make them.
I woud not have it here understood, that I mean any of the Colonies shoud monopolize. Let each raise those several articles according to their Circumstances, and Situation. But upon the articles allotted to each respective Colony let there be a bounty allowed, at least let there be skillfull hands placed amongst them for a time at the publick charge. And why might not we detatch some of our own people, of capacity and understanding, after the manner of Peter the Great, into those countries where those manufactories are already carried to perfection, who might return overseers of our works.
To conclud, for I will go no further than the sheet will allow me, I may venture to assure you, there are many thousands of idle people in these provinces who do not know which way to turn their hands and we are dayly encreasing by propagation and accession, who, in this case, may find full employment as well as the young, the old, the lame and the Blind. Yours.
